{¶ 38} I respectfully dissent from the majority opinion and would affirm the judgment of the common pleas court.
 {¶ 39} Both Person and the majority find error in the trial court's reference to Person's postarrest silence. The relevant portion of the trial transcript concerns the testimony of Cleveland Police Detective Luther Roddy, who testified that in his capacity as part of the take-down team, he received a description of Person from one of the investigating officers and was told Person's general direction of travel. Based on this information, Roddy testified that he approached an apartment building between East 116th Street and Continental and saw an individual, later identified as Person, at the side of the apartment building and sitting on a bike. Roddy and his partner approached Person, identified themselves as Cleveland police officers, and placed him under arrest. After testifying as to the details of the arrest, the following exchange took place between Roddy and the prosecutor:
 {¶ 40} "Q: Did you read him his Miranda rights?
 {¶ 41} "A: Yes.
 {¶ 42} "Q: Did he make any statements?
 {¶ 43} "A: No. *Page 427 
 {¶ 44} "MR. BALBIER: Ob —."
 {¶ 45} Although no full "objection" to this line of questioning appears on the record, the court later clarified its interpretation of the exchange with the following statement:
 {¶ 46} "THE COURT: Okay. Thank you. All right. And I do recall that during the course of the testimony in question, the question was asked, the question, did he make a statement [sic] was preceded by the question, was he given his Miranda
warnings, or words to that effect, which was answered yes, and then, did he make a statement was answered no.
 {¶ 47} "Now, whether or not there actually was an objection at that point, again, that's questionable. I know counsel did — at least that's my understanding, that counsel did try — begin to make an objection, but then the answer was given no. I don't think the objection was followed through. Nonetheless, I do not recall ever ruling on an objection of that nature."
 {¶ 48} The trial court then proceeded to cite this court's opinion in State v. Thomas (Aug. 8, 2002), Cuyahoga App. No. 78570, 2002-Ohio-4026, 2002 WL 1821919, which held that "even where courts have assumed error from the introduction of a statement regarding a defendant's exercise of the right to remain silent, the admission of such a statement will constitute harmless error beyond a reasonable doubt if, because of the relative strength of other evidence introduced, `no juror could have entertained a reasonable doubt' as to * * * [the defendant's] guilt.'" Id. at ¶ 29, citing State v. Motley
(1985), 21 Ohio App. 3d 240, 21 OBR 256, 486 N.E.2d 1259.
 {¶ 49} In addition to the reference to Person's post-Miranda silence, the court gave the following instruction to the jury:
 {¶ 50} "[I]f there are any references made during the course of this trial to whether or not the defendant made any statements, you need to be advised, and it's certainly part of the Court's closing instructions as well, that the defendant need not give any statement at all.
 {¶ 51} "The defendant is not required to make a statement. Now, whether the police ask a question or not, the defendant has no responsibility or reason to provide a statement, so any inference that you might draw from the fact, if a statement is not given is to be — is totally disregarded, because that is not a responsibility of any citizen to provide a statement in response to a request for same after an allegation of crimes."
 {¶ 52} Based upon the isolated nature of the prosecutor's statement and the trial court's curative instruction, I would find that the state did not use the witness's postsilence comment in any prejudicial manner. Moreover, the record reflects that the state did not make evidentiary use of Person's silence as *Page 428 
evidence of his guilt. Therefore, from this record, I cannot conclude that but for the error, the outcome of the trial would clearly have been otherwise.
 {¶ 53} In Person's second assignment of error, he additionally claims that a mistrial was warranted because of the jury's inquiry about whether the CRI or the investigating detective identified Person at the scene. He contends that this question violated his Sixth Amendment right to confrontation of witnesses. I disagree.
 {¶ 54} During jury deliberation, and as referenced in the majority opinion, the jury submitted the following question to the trial court: "We would like to revisit the testimony of Officer Hall's remark that he drove by during the cold stand, regarding who made identification of Mr. Person. Was it Officer Hall who made the ID, or both Officer Hall and the CRI?" The trial court responded, "The Court has determined to respond to that question by saying, the Court cannot provide any transcript of any witness."
 {¶ 55} A review of the transcript clearly shows that Detective Hall testified that he personally saw the hand-to-hand drug transaction take place, that Person was the same male he identified to the take-down officers as the one who sold to the CRI, and that Person was also the same man who was arrested that day as well. When the detective attempted to testify as to the CRI's statements, defense counsel objected to the following exchange:
 {¶ 56} "A: The take-down cars arrived shortly, and detained the defendant on Continental, west of East 116th. During his detainment, I drove west on Continental with the CRI, and I confirmed to the take-down cars that the defendant was the individual that sold to the CRI, and the CRI also confirmed that he was the male that —
 {¶ 57} "MR. BALBIER: Objection.
 {¶ 58} "THE COURT: Sustained.
 {¶ 59} "Q: So you identified him, is that correct?
 {¶ 60} "A: Yes, I did."
 {¶ 61} Person claims that through Detective Hall's testimony, the CRI made a statement to police that was testimonial in nature and that he was therefore deprived of the opportunity to cross-examine the CRI as to this statement in violation of his right to confrontation. Detective Hall's statement regarding both his and the CRI's identification of Person, however, did not amount to a separate statement by the CRI, as inferred by the majority. Defense counsel objected to the question, and the objection was sustained; any further testimony focused only on Detective Hall's personal observations. This testimony, and the isolated *Page 429 
reference to the CRI, did not amount to a violation of Person's right to confrontation of witnesses.
 {¶ 62} For these reasons, I would hold that Person's second assignment of error also lacks merit.
 {¶ 63} Although found moot by the majority due to its dispensation of the case on the fourth assignment of error, in Person's third assignment of error, he claims the trial court erroneously failed to admit relevant crime-scene photographs. The record reveals that defense counsel failed to file discovery and that the trial court refused to admit the photographs as a remedy for a Crim.R. 16 violation. In refusing to admit the photographs, the trial court found:
 {¶ 64} "[T]he Court is not — at this point is not altering any of its prior rulings with respect to any of the issues addressed here. The photo evidence is obviously, still excluded. I will permit that to be marked and submitted as part of the record for appellate purposes only.
 {¶ 65} "But the Court will note that the reason for their exclusion, again, is the violation of the discovery rule, and also, although, appreciate counsel's argument that certainly pictures are what they are, pictures can take many different forms, can be taken from different angles, can emphasize different things in photographs.
 {¶ 66} "Therefore, I believe that is the reason why we do have discovery rules, so that can at least be disclosed to the other side. So they do have a fair chance then to — if they do not feel pictures are accurate representations of the scene, that they would be able to introduce any evidence that would be contrary to the evidence sought to be introduced."
 {¶ 67} As the Ohio Supreme Court held in Lakewood v.Papadelis (1987), 32 Ohio St. 3d 1, 511 N.E.2d 1138, paragraph two of the syllabus:
 {¶ 68} "A trial court must inquire into the circumstances surrounding a discovery rule violation and, when deciding whether to impose a sanction, must impose the least severe sanction that is consistent with the purpose of the rules of discovery."
 {¶ 69} State v. Harcourt (1988), 46 Ohio App. 3d 52,546 N.E.2d 214, then found that the Lakewood holding should not be construed to mean that "[t]he exclusion of testimony or evidence is never a permissible sanction in a criminal case. It is only when the exclusion acts to completely deny the defendant his or her constitutional right to present a defense that the sanction is impermissible."
 {¶ 70} I agree with Person's assertion that both he and the state elicited a substantial portion of testimony regarding the scene of the incident and that the defense witnesses, Michael Turner and Kimberly Tate, were lay witnesses. *Page 430 
However, a review of the transcript indicates that Person failed to comply with discovery and that the photographs were not available to the state's witnesses during their testimony, in violation of Crim.R. 16. Despite this discovery violation, the transcript indicates that the trial court permitted both the state's and the defense's witnesses to utilize a diagram to illustrate the positions of both the parties and the houses throughout the course of their respective testimony. Although Person's photographs were not admitted, both defense witnesses were permitted to testify and both witnesses utilized a diagram to aide and illustrate their testimony. I cannot say that the trial court's refusal to admit the photographs amounted to a complete denial of Person's right to present a defense.
 {¶ 71} Therefore, I would hold that Person's third assignment of error lacks merit.
 {¶ 72} In his final assignment of error, and the assignment that the majority finds dispositive, Person asserts that the cumulative effect of the trial court's errors, as set forth in his first three assignments of error, deprived him of a fair trial. However, and as the Ohio Supreme Court has held, "such [nonprejudicial] errors cannot become prejudicial by sheer weight of numbers." State v. Hill (1996), 75 Ohio St. 3d 195, 212,661 N.E.2d 1068, State v. Hooks (2001), 92 Ohio St. 3d 83, 85,748 N.E.2d 528.
 {¶ 73} Because I would hold that the first three assignments of error lack merit, I cannot say that the cumulative effect of these alleged errors during Person's trial denied him due process and a fair trial.
 {¶ 74} Although defense witnesses Tate and Turner put forth an alternative set of facts and claimed that a person known only as "G" committed the crime, the jury was free to disregard this testimony and accept the officers' testimony that Person was, in fact, the man seen conducting a hand-to-hand drug transaction with the CRI. Person also asserts that the fact that the marked Cleveland Police Department buy money was never recovered also weighs in favor of his innocence. The jury heard testimony that buy money is not recovered in each instance; therefore, the failure to recover such money is not indicative of either guilt or innocence, and the jury was free to weigh the testimony before reaching its decision. For these reasons, I would also hold that Person's fourth assignment of error lacks merit and affirm the ruling of the trial court. *Page 431